
	
		I
		111th CONGRESS
		1st Session
		H. R. 2977
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mr. Costa (for
			 himself, Mr. Cardoza,
			 Mr. Radanovich,
			 Mr. Nunes, and
			 Mr. McCarthy of California) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior, acting through
		  the Bureau of Reclamation, to enter into an agreement with the National Academy
		  of Sciences to conduct a comprehensive study of sustainable water and
		  environmental management in the Sacramento-San Joaquin Delta, California, and
		  for other purposes.
	
	
		1.Sustainable Water and
			 Environmental Management in the Sacramento-San Joaquin Delta studies and
			 reports
			(a)Initial
			 study
				(1)In
			 generalNot later than 60
			 days after funding is made available for this Act, the Secretary, acting
			 through the Bureau of Reclamation, shall offer to and, if the NAS agrees, shall
			 enter into an agreement under which the NAS shall conduct a study to help
			 ensure the scientific basis of plans for management of the Delta so as to help
			 maintain and restore the estuary while enhancing the quality and reliability of
			 California's water supply. The study conducted under this paragraph shall
			 include the following:
					(A)A review of the scientific information
			 assessing the extent of ecosystem decline in the Sacramento and San Joaquin
			 rivers and Delta, including the status and trends of pelagic organisms and
			 anadromous fish species.
					(B)A list of the
			 factors that may have contributed to the decline of federally and State listed
			 species in the Delta. To the extent practicable, a ranking of the contribution
			 of those factors, in order of their likely impact on the survival and recovery
			 of Delta species, for purposes of informing future conservation actions.
					(C)A description of
			 gaps in available scientific information and uncertainties that constrain the
			 ability to identify the factors to be listed under subparagraph (B).
					(D)A review and
			 evaluation of the scientific information referenced in the U.S. Fish and
			 Wildlife Biological Opinion (USFWS, Dec. 15, 2008), the interpretation of that
			 information by the Fish and Wildlife Service in the effects analysis, and the
			 extent to which the effects analysis supports the Fish and Wildlife Service’s
			 jeopardy and adverse modification determination and reasonable and prudent
			 alternatives.
					(E)A review and evaluation of the scientific
			 information referenced in the National Marine Fisheries Service Biological
			 Opinion (NMFS, available June 2009), the interpretation of that information by
			 the National Marine Fisheries Service in the effects analysis, and the extent
			 to which the effects analysis supports the National Marine Fisheries Service’s
			 jeopardy and adverse modification determination and reasonable and prudent
			 alternatives.
					(2)ReportNot
			 later than 18 months after funding is made available to the NAS for the study
			 under paragraph (1), the NAS shall submit to the Secretary a report containing
			 the findings of that study.
				(3)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary, $900,000 to carry out this subsection.
				(b)Additional
			 reportsThe Secretary, acting
			 through the Bureau of Reclamation, may commission additional studies by the NAS
			 to provide more strategic advice on water and environmental management
			 challenges facing the Delta. Such studies, if commissioned, shall address
			 issues such as the following:
				(1)Review the science underlying the extent of
			 ecosystem decline in the Sacramento and San Joaquin Rivers and Delta, and
			 evaluate its implications for the management of the Delta for water supply and
			 other purposes.
				(2)Identify options
			 for future water supplies for the region and state that reflect proper
			 consideration for climate change and compatibility with objectives of
			 maintaining a healthy Delta hydroecosystems.
				(3)Advise how to most
			 effectively incorporate science and adaptive management concepts into holistic
			 programs for management and restoration of the Delta with the objective of
			 providing a credible basis for providing a sustainable water supply and
			 ecosystem for the future.
				(c)DefinitionsFor
			 the purposes of this Act:
				(1)DeltaThe term Delta means the
			 Sacramento-San Joaquin Delta in California.
				(2)NASThe term NAS means the
			 National Academy of Sciences.
				(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				
